Exhibit 10.1
AGREEMENT
     This AGREEMENT (this “Agreement”) is made and entered into this 30th day of
April, 2008, effective the [1st day of May], 2008 (the “Effective Date”) by and
between CATALYST PHARMACEUTICAL PARTNERS, INC., a Delaware corporation, with
offices located in Coral Gables, Florida (the “Company”) and ANDREW FORMAN, an
individual resident of the state of Virginia (“Forman”).
     In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, the parties hereto agree as follows:

  1.   Services. Throughout the term of the Agreement, Forman shall act as a
consultant to the Company. For purposes of this Agreement, “Services” shall be
defined as Forman’s:

  a.   advice and assistance in the Company’s business development activities,
including, but not limited to, identification of potential in-licensing and
out-licensing partners, introduction and initiation of commercial discussions,
and negotiation of terms of transactions;     b.   assistance with deal and
non-deal road shows to introduce the Company to prospective investors, as
appropriate;     c.   advice and assistance to the Company with respect to
defining objectives, performing valuation analyses and structuring and planning
capital raising events;     d.   consulting and advice in the development of the
Company’s business plan;     e.   meeting with the Company’s management on a
quarterly basis, when pre-approved by the Company, in the Company’s offices or
in another agreed-upon location;     f.   advice and assistance to the Company
in the negotiation of terms and conditions of future capital raising
transactions; and     g.   Performance of such other financial, business
development and strategic advisory services as Forman and the Company may agree
upon from time-to-time.

Forman represents and warrants that, at the time of execution of this Agreement,
the terms of this Agreement are not consistent with any other contractual or
legal obligation Forman may have. If Forman believes that consulting or other
services he provides for other parties under a private arrangement may be
inconsistent with the terms of this Agreement, Forman shall properly notify the
Company, to the extent that such notification does not breach confidentiality
provisions or understandings between Forman and any third party. The Company and
Forman will jointly determine whether or not to terminate this Agreement as a
result of the aforementioned notification.

1



--------------------------------------------------------------------------------



 



  2.   Compensation. In consideration for the Services, the Company shall pay
Forman as follows:

  a.   a monthly payment of $7,000 in cash, payable on the first day of each
full month, in advance;.     b.   40,000 five-year options to purchase shares of
the Company’s common stock, which shall vest as follows:

  i.   15,000 options (the “First Tranche Options”) will vest if Forman is still
in compliance with all terms of this Agreement and has not been terminated under
the terms hereof, on or before August 1, 2008;     ii.   15,000 options (the
“Second Tranche Options”) will vest if Forman is still in compliance with the
terms of this Agreement, the Company has exercised its option under Section 3
hereof to continue Forman’s employment, and Forman has not been terminated under
the terms hereof, on or before November 1, 2008; and     iii.   10,000 options
(the “Third Tranche Options”, and, together with the First Tranche Options and
the Second Tranche Options, the “Options”) will vest if a Corporate Deal
referred by Forman is completed on or before November 1, 2008 (or if a Corporate
Deal referred by Forman is begun before that date but is completed on or before
April 1, 2009). The Third Tranche Options shall not vest if the Corporate Deal
is completed by the Company with a party listed on Schedule A hereto [omitted]
(the “Excluded Companies”). For purposes of this Agreement, a “Corporate Deal”
is an agreement between the Company and another pharmaceutical company (other
than one of the Excluded Companies) which results in a strategic relationship
which could include potential in-licensing or out-licensing agreements and/or
cash payments in any form totaling at least $5 million (other than with one of
the Excluded Companies).

Notwithstanding the foregoing, all of the Options will vest if a Corporate Deal
referred by Forman is completed on or before November 1, 2008, except for any
Corporate Deals with any of the Excluded Companies. If a Corporate Deal is
completed on or before November 1, 2008, and is with one of the Excluded
Companies, the First Tranche Options and Second Tranche Options shall
immediately vest, while the Third Tranche Options shall be cancelled.
The option price shall be the price of the Company’s common stock as quoted on
the Nasdaq Global Market as of the close of business on the Effective Date.

2



--------------------------------------------------------------------------------



 



The Options and the Additional Options will be issued pursuant to the Company’s
2006 Stock Incentive Plan. No options will be issued hereunder to Forman if
Forman is not in compliance with the terms of this Agreement on the date of the
option grant.

  c.   Any travel by Forman for Company purposes will be reimbursed, provided
that original receipts are submitted for all costs over $25.00. Domestic air
travel (U.S. and Canada) will be by coach only. International air travel will be
by business class. Other directly related business expenses over $10.00 will be
billed with submission of original receipts. If this Agreement is terminated
according to its terms, Forman shall have the right to be paid for expenses
incurred before such termination.     d.   For purposes of this Agreement,
Forman is termed an independent contractor of the Company. Forman shall be
responsible for, and agrees to comply with, obligations under federal and state
tax laws for payment of all income taxes. All payments made to Forman will be
reported using an IRS 1099 form or similar form.

  3.   Term and Termination. This Agreement shall be effective on the Effective
Date and will be effective for a period of three (3) months, ending on
[August 1, 2008]. Upon the expiration of this Agreement, it will continue for an
additional period of three (3) months upon the sole option of the Company. If
the Company does not wish to exercise this option, it shall inform Forman in
writing no less than ten (10) days prior to [August 1, 2008].     4.  
Confidentiality. Forman agrees that at all times during the term of this
Agreement and after the termination of employment for as long as such
information remains non-public information, Forman shall (i) hold in confidence
and refrain from disclosing to any other party all information, whether written
or oral, tangible or intangible, of a private, secret, proprietary or
confidential nature, of or concerning the Company or any of its affiliates and
their business and operations, and all files, letters, memoranda, reports,
records, computer disks or other computer storage medium, data, models or any
photographic or other tangible materials containing such information
(“Confidential Information”), including without limitation, any sales,
promotional or marketing plans, clinical data or information about the Company’s
product development efforts, programs, techniques, practices or strategies, or
future development plans (including existing and entry into new geographic
and/or product markets), and any customer lists, (ii) use the Confidential
Information solely in connection with his employment with the Company or any of
its affiliates and for no other purpose, (iii) take all precautions necessary to
ensure that the Confidential Information shall not be, or be permitted to be,
shown, copied or disclosed to third parties, without the prior written consent
of the Company or any of its affiliates, and (iv) observe all security policies
implemented by the Company or any of its subsidiaries or affiliates from time to
time with respect to the Confidential Information. In the event that Forman is
ordered to disclose any Confidential Information, whether in a legal or
regulatory proceeding or otherwise, Forman shall provide the Company or any of
its affiliates with prompt notice of such request or order so that the Company
or any of its subsidiaries or affiliates may seek to prevent disclosure. In
addition to the foregoing Forman shall not at any time libel, defame, ridicule
or otherwise disparage the Company.

3



--------------------------------------------------------------------------------



 



  5.   Representations and Warranties. Forman represents and warrants to the
Company as follows:

  a.   Purchase Entirely for Own Account. The Options, and the shares to be
issued upon conversion thereof (collectively, the “Securities”) will be acquired
for investment purposes only and not with a view to the resale or distribution
of any part thereof, and Forman has no intention of selling, granting any
participation in, or otherwise distributing the same. No other person has an
interest in the Securities.     b.   Investor Status. Forman is an “accredited
investor”, as the term is defined in Rule 501 promulgated under the Securities
Act of 1933, as amended.     c.   Knowledge and Experience. Forman, by reason of
his knowledge and experience in financial and business matters, is capable of
evaluating the risks and merits of an investment in the Securities that would
permit Forman, without undue financial hardship, to retain Forman’s investment
in the Securities for an indefinite period of time or to sustain the loss of
Forman’s entire investment in the Securities.     d.   Receipt of Information.
Forman has met and spoken with officers of the Company, has had an opportunity
to ask questions of the Company’s management, and has received answers
satisfactory to Forman concerning the Company, the terms and conditions of an
investment in the Company, and the business management and financial affairs of
the Company.     e.   No Inconsistent Representations or Warranties. Officers of
the Company have made no representations or warranties that are inconsistent
with the statements in this Agreement.

  6.   Acknowledgements. Forman understands, acknowledges and agrees that:

  a.   Restricted Securities. The Securities have not been registered or
qualified under any federal or state securities laws or in reliance upon
exemptions from the registration requirements of such laws, and the Securities
may not be sold, transferred, or otherwise disposed of by the undersigned except
in compliance with the registration requirements of such laws or pursuant to
available exemptions from registration. Neither the United States Securities and
Exchange Commission nor any other federal agency or state regulatory authority
has made any finding or determination as to the fairness of the investment in
the Company or any recommendation or endorsement of the Securities, and any
representation to the contrary is unlawful.     b.   Restrictive Legend. The
Securities shall include the following legend:

4



--------------------------------------------------------------------------------



 



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR LAWS OR AN OPINION OF COUNSEL SATISFACTORY
TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

  7.   Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed given if delivered by
certified or registered mail (first class postage pre-paid), guaranteed
overnight delivery or facsimile transmission if such transmission is confirmed
by delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery to, the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such party shall designate
in writing to the other parties): (a) if to the Company, at its principal
executive offices, addressed to the Chief Executive Officer, with a copy to
Philip B. Schwartz, Esq., Akerman Senterfitt, One Southeast Third Avenue, Miami,
Florida 33131; and (b) if to Forman, at [omitted].     8.   Amendment; Waiver.
This Agreement may not be modified, amended, supplemented, canceled or
discharged, except by written instrument executed by all parties. No failure to
exercise and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude the exercise of any other
right, power or privilege. No waiver of any breach of any provision shall be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other provision, nor shall any waiver be implied from any course of dealing
between the parties. No extension of time for performance of any obligations or
other acts hereunder or under any other agreement shall be deemed to be an
extension of the time for performance of any other obligations or any other
acts. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity that they may have
against each other.     9.   Assignment; Third Party Beneficiary. This
Agreement, and Forman’s rights and obligations hereunder, may not be assigned or
delegated by Forman. The Company may assign its rights, and delegate its
obligations, hereunder to any affiliate of the Company or any successor or
assign. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and be binding upon its respective successors and
assigns.     10.   Severability; Survival. In the event that any provision of
this Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
for the purpose of those procedures to the extent necessary to permit the
remaining provisions to be enforced. The provisions of Section 4 will survive
the termination for any reason of Forman’s relationship with the Company.

5



--------------------------------------------------------------------------------



 



  11.   Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.     12.   Governing Law. This Agreement
shall be construed in accordance with and governed for all purposes by the laws
of the State of Florida applicable to contracts executed and to be wholly
performed within such State.     13.   Entire Agreement. This Agreement contains
the entire understanding of the parties in respect of its subject matter and
supersedes all prior agreements and understandings (oral or written) between or
among the parties with respect to such subject matter.

[Signatures on Following Page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
made this 30th day of April, 2008.

                  /s/ Andrew Forman       Andrew Forman           

            COMPANY
      /s/ Patrick J. McEnany       Patrick J. McEnany      Chief Executive
Officer     

7